

CONSULTING AGREEMENT


CONSULTING AGREEMENT, dated as of April 1, 2010, by and between SMSA EL PASO II
ACQUISITION CORP., a Nevada corporation (the “Company”), and MICHAEL CAMPBELL,
an individual with offices at 11753 Willard Avenue, Tustin, California 92782
(the “Consultant”).


WITNESSETH:


WHEREAS, the Company desires to retain the consulting services of the Consultant
and to have the Consultant serve as the Company’s Chairman of the Board,
President and Chief Executive Officer, and the Company wishes to acquire and be
assured of Consultant’s consulting services on the terms and conditions
hereinafter set forth; and


WHEREAS, the Consultant desires to serve and consult with the Company on the
terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual terms, covenants, agreements and
conditions hereinafter set forth, the Company and the Consultant hereby agree as
follows:


1.           Consulting Relationship.  (a)  The Company hereby retains the
Consultant to consult with the Company from time to time and to perform the
consulting services provided in Section 3 hereof, and the Consultant hereby
agrees to perform such consulting services, for the period set forth in Section
2 hereof.  During the Consulting Term (as hereinafter defined), Consultant shall
not be deemed to be an employee of the Company but shall be an independent
contractor and all of the terms and conditions of this Agreement shall be
interpreted in light of that relationship.  This Agreement does not create any
employer-employee, agency or partnership relationship.  As an independent
contractor, Consultant’s expenses shall be limited to those expressly stated in
this Agreement.


(b)           To the best of the Consultant’s knowledge:  (i) the Consultant is
under no obligation to any former employer or other party that is in any way
inconsistent with, or that imposes any restriction upon, the Consultant’s
acceptance of its engagement hereunder by the Company, the engagement of the
Consultant by the Company, or the Consultant’s undertakings under this Agreement
and (ii) its performance of all the terms of this Agreement and its engagement
by the Company as a consultant does not and will not breach any agreement to
keep in confidence proprietary information acquired by the Consultant, or any
affiliate thereof, in confidence or in trust prior to its engagement by the
Company.


2.           Term.   (a)  This Agreement commences as of the date set forth
above and will continue for an initial term of one (1) year (the “Initial
Term”).  After the Initial Term, this Agreement shall be automatically renewed
on a year-to-year basis unless either party hereto gives written notice of
termination (the “Termination Notice”) to the other party hereto not less than
90 days prior to the last day of the then existing term.  The Initial Term and
any extension of the term of this Agreement pursuant to this Section 2(a) is
hereinafter referred to as the “Consulting Term”).   Notwithstanding the
foregoing, the Consulting Term shall terminate upon the death of the Consultant.

 
 

--------------------------------------------------------------------------------

 

(b)           Notwithstanding Section 2(a) hereof, the Company may terminate
this Agreement at any time for “Cause”.    For purposes of this Agreement,
“Cause,” shall mean:


(i)    any fraud, misappropriation or embezzlement by the Consultant in
connection with the Company’s business;


(ii)   any conviction of or guilty plea to a felony or a gross misdemeanor by
the Consultant that has or can be expected to have a detrimental effect on the
Company or on the Consultant’s ability to perform the Consultant’s duties;


(iii)          any communication or disclosure by the Consultant that may result
in potential harm or damage to the reputation or business prospects of the
Company, as determined in the sole discretion of the Company; or


(iv)          a breach by the Consultant of the provisions of Section 6 or 7
hereof.


3.           Duties.


(a)           The Consultant shall consult with management of the Company
regarding the business of the Company as requested by the Company’s Board of
Directors or management from time to time, and shall have the title of President
and Chief Executive Officer of the Company during the Consulting Term; provided,
however, that the fee payable to the Consultant pursuant to Section 4(a) hereof
shall constitute consideration for any such service and the Consultant shall not
be entitled to any additional compensation in respect of such service.  The
Consultant shall faithfully and competently perform such consulting services at
such times and places and in such manner as the Board of Directors of the
Company shall from time to time determine.


(b)           The Consultant also shall be entitled to serve as Chairman of the
Board of the Company’s Board of Directors during the Consulting Term; provided,
however, that, except as the Board shall otherwise determine from time to time,
the fee payable to the Consultant pursuant to Section 4(a) hereof shall
constitute consideration for any such service and the Consultant shall not be
entitled to any additional compensation in respect of such service on the Board.


(c)           During the Consulting Term, the Consultant shall not be required
to provide any specified number of hours of service to the Company.  The
Consultant and his affiliates may, during the term of this Agreement, engage in
such other employment and activities as they may see fit, it being agreed that
the engagement of the Consultant is non-exclusive and that nothing herein
contained shall be deemed to prohibit or bar the Consultant or any of its
affiliates from engaging in such other activities as they may see fit so long as
such activities do not interfere with the performance of the Consultant’s duties
pursuant to the terms of this Agreement and do not violate the terms of
paragraphs 6 or 7 herein.

 
2

--------------------------------------------------------------------------------

 

4.           Fees and Expenses.


(a)           Monthly Fee.  During the Consulting Term, the Company shall pay
the Consultant a non-refundable fee of Fifteen Thousand Dollars ($15,000) per
month on the first business day of each month.


(b)           Expenses.  The Consultant shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business expenses incurred by the
Consultant in the performance of the Consultant’s duties hereunder in accordance
with the Company’s policies applicable (on and after the date hereof) thereto.


(c)           Withholding, Etc.  In conformity with the Consultant’s independent
contractor status and without limiting any of the foregoing, the Consultant
understands that no deduction or withholding for taxes or contributions of any
kind shall be made by the Company.  The Consultant agrees to accept exclusive
liability for the payment of all self employment taxes or contributions for
unemployment insurance or pensions or annuities or social security payments
which are measured by the remuneration paid to the Consultant or the
Consultant’s agents, if any, as independent contractors and to reimburse and
indemnify the Company for any such taxes or contributions or penalties which the
Company may be compelled to pay as a result of the Consultant’s non payment of
the same as a self employed individual.  The Consultant also agrees to take all
action and comply with all applicable administrative regulations necessary for
the payment by the Consultant of such.


5.           Benefits.  During the Consulting Term, Consultant shall be eligible
to participate in any Company fringe benefit plans or any other compensation or
benefit plans the Company maintains for its own employees.


6.           Inventions and Confidential Information.  The Consultant hereby
covenants, agrees and acknowledges as follows:


(a)           The Company is engaged in a continuous program of research,
design, development, production, marketing and servicing with respect to its
businesses.


(b)           The Consultant’s engagement hereunder creates a relationship of
confidence and trust between the Consultant and the Company with respect to
certain information pertaining to the business of the Company and its Affiliates
(as hereinafter defined) or pertaining to the business of any client or customer
of the Company or its Affiliates which may be made known to the Consultant by
the Company or any of its Affiliates or by any client or customer of the Company
or any of its Affiliates or learned by the Consultant during the period of
Consultant’s engagement by the Company.


(c)           The Company possesses and will continue to possess information
that has been created, discovered or developed by, or otherwise become known to
it (including, without limitation, information created, discovered or developed
by, or made known to, the Consultant during the period of Consultant’s
engagement or arising out of Consultant’s engagement) or in which property
rights have been or may be assigned or otherwise conveyed to the Company, which
information has commercial value in the business in which the Company is engaged
and is treated by the Company as confidential.

 
3

--------------------------------------------------------------------------------

 

(d)           Any and all inventions, products, discoveries, improvements,
processes, manufacturing, marketing and services methods or techniques,
formulae, designs, styles, specifications, data bases, computer programs
(whether in source code or object code), know-how, strategies and data, whether
or not patentable or registrable under copyright or similar statutes, made,
developed or created by the Consultant (whether at the request or suggestion of
the Company, any of its Affiliates, or otherwise, whether alone or in
conjunction with others, and whether during regular hours of work or otherwise)
during the period of Consultant’s engagement by the Company which may pertain to
the business, products or processes of the Company or any of its Affiliates
(collectively hereinafter referred to as “Inventions”), will be promptly and
fully disclosed by the Consultant to an appropriate executive officer of the
Company (other than Consultant) without any additional compensation therefor,
all papers, drawings, models, data, documents and other material pertaining to
or in any way relating to any Inventions made, developed or created by
Consultant as aforesaid.  For the purposes of this Agreement, the term
“Affiliate” or “Affiliates” shall mean any person, corporation or other entity
directly or indirectly controlling or controlled by or under direct or indirect
common control with the Company.  For the purposes of this definition, “control”
when used with respect to any person, corporation or other entity means the
power to direct the management and policies of such person or entity, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.


(e)           The Consultant will keep confidential and will hold for the
Company’s sole benefit any Invention which is to be the exclusive property of
the Company under this Section 6 for which no patent, copyright, trademark or
other right or protection is issued.


(f)           The Consultant also agrees that the Consultant will not  without
the prior written consent of the Board of Directors of the Company (i) use for
Consultant’s benefit or disclose at any time during Consultant’s engagement by
the Company, or thereafter, except to the extent required by the performance by
the Consultant of the Consultant’s duties as a consultant of the Company, any
information obtained or developed by the Consultant while engaged by the Company
with respect to any Inventions or with respect to any customers, clients,
suppliers, products, employees, financial affairs, or methods of design,
distribution, marketing, service, procurement or manufacture of the Company or
any of its Affiliates, or any confidential matter, except information which at
the time is generally known to the public other than as a result of disclosure
by the Consultant  not permitted hereunder, or (ii) take with the Consultant
upon termination of its engagement by the Company any document or paper relating
to any of the foregoing or any physical property of the Company or any of its
Affiliates.


(g)           The Consultant acknowledges and agrees that a remedy at law for
any breach or threatened breach of the provisions of this Section 6 would be
inadequate and, therefore, agrees that the Company and its Affiliates shall be
entitled to injunctive relief in addition to any other available rights and
remedies in case of any such breach or threatened breach; provided, however,
that nothing contained herein shall be construed as prohibiting the Company or
any of its Affiliates from pursuing any other rights and remedies available for
any such breach or threatened breach.


(h)           The Consultant agrees that upon termination of Consultant’s
engagement by the Company for any reason, the Consultant shall immediately
return to the Company all documents and other property in Consultant’s
possession belonging to the Company or any of its Affiliates.

 
4

--------------------------------------------------------------------------------

 

(i)           Without limiting the generality of Section 8 hereof, the
Consultant hereby expressly agrees that the foregoing provisions of this Section
6 shall be binding upon the Consultant’s partners, employees, successors and
legal representatives.


7.           Non-Competition.  (a)  The term “Non-Compete Term” shall mean the
period during which Consultant is engaged hereunder and the one-year period
thereafter.


During the Non-Compete Term:


 (i)           the Consultant will not make any statement or perform any act
intended to advance an interest of any direct competitor of the Company or any
of its Affiliates in any way that will or may injure an interest of the Company
or any of its Affiliates in its relationship and dealings with existing
customers or clients, or knowingly solicit or encourage any employee of the
Company or any of its Affiliates to do any act that is disloyal to the Company
or any of its Affiliates or inconsistent with the interest of the Company or any
of its Affiliate’s interests or in violation of any provision of this Agreement;


(ii)           the Consultant will not discuss with any customers or clients of
the Company or any of its Affiliates the present or future availability of
services or products of a business, if the Consultant has or expects to acquire
a proprietary interest in such business or is or expects to be a consultant,
employee, officer or director of such business, where such services or products
are directly competitive with services or products which the Company or any of
its Affiliates provides;


(iii)          the Consultant will not make any statement or do any act intended
to cause any customers or clients of the Company or any of its Affiliates to
make use of the services or purchase the products of any directly competitive
business in which the Consultant has or expects to acquire a proprietary
interest or in which the Consultant is or expects to be made an employee,
officer or director, if such services or products directly compete with the
services or products sold or provided or expected to be sold or provided by the
Company or any of its Affiliates to any customer or client; and


(iv)          the Consultant will not directly or indirectly (as a director,
officer, employee, manager, consultant, independent contractor, advisor or
otherwise) engage in direct competition with, or own any interest in, perform
any services for, participate in or be connected with (i) any business or
organization which engages in direct competition with the Company or any of its
Affiliates in any geographical area where any business is presently carried on
by the Company or any of its Affiliates, or (ii) any business or organization
which engages in direct competition with the Company or any of its Affiliates in
any geographical area where any business shall be hereafter, during the period
of the Consultant’s engagement by the Company, carried on by the Company or any
of its Affiliates, if such business is then being carried on by the Company or
any of its Affiliates in such geographical area; provided, however, that the
provisions of this Section 7(a) shall not be deemed to prohibit the Consultant’s
ownership of not more than one percent (1%) of the total shares of all classes
of stock outstanding of any publicly held company.  At the end of the
Consultant’s engagement, the Company, in good faith, shall provide to the
Consultant a list of the Company’s then-existing direct competitors, Affiliates,
customers, businesses, organizations and others to which this Section 7 refers.

 
5

--------------------------------------------------------------------------------

 

(b)           During the Non-Compete Term, the Consultant will not directly or
indirectly hire, engage, send any work to, place orders with, or in any manner
be associated with any supplier, contractor, subcontractor or other person or
firm which rendered manufacturing or other services, or sold any products, to
the Company or any of its Affiliates if such action by Consultant would have a
material adverse effect on the business, assets or financial condition of the
Company or any of its Affiliates.


(c)           In connection with the foregoing provisions of this Section 7, the
Consultant represents that Consultant’s experience, capabilities and
circumstances are such that such provisions will not prevent Consultant from
earning a livelihood.  The Consultant further agrees that the limitations set
forth in this Section 7 (including, without limitation, any time or territorial
limitations) are reasonable and properly required for the adequate protection of
the businesses of the Company and its Affiliates.  It is understood and agreed
that the covenants made by the Consultant in this Section 7 (and in Section 6
hereof) shall survive the expiration or termination of this Agreement.


(d)           For purposes of this Section 7, proprietary interest in a business
is ownership, whether through direct or indirect stock holdings or otherwise, of
one percent (1%) or more of such business.


(e)           The Consultant acknowledges and agrees that a remedy at law for
any breach or threatened breach of the provisions of this Section 7 would be
inadequate and, therefore, agrees that the Company and any of its Affiliates
shall be entitled to injunctive relief in addition to any other available rights
and remedies in cases of any such breach or threatened breach; provided,
however, that nothing contained herein shall be construed as prohibiting the
Company or any of its Affiliates from pursuing any other rights and remedies
available for any such breach or threatened breach.


8.           Non-Assignability.  (a)  Neither this Agreement nor any right or
interest hereunder shall be assignable by the Consultant or its legal
representatives without the Company’s prior written consent.


(b)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to exclusion,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.


9.           Binding Effect.  Without limiting or diminishing the effect of
Section 8 hereof, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors, legal representatives
and assigns.


10.         Notice.  Any notice required or permitted to be given under
this  Agreement shall be sufficient if in writing and either delivered in person
or sent by first class certified or registered mail, postage prepaid, if to the
Company, at the Company’s principal place of business, attention: Chief
Financial Officer (with a copy to Pryor Cashman LLP, 7 Times Square, New York,
New York 10036-6569, Attention: Eric M. Hellige, Esq.), and if to the
Consultant, at Consultant’s office address set forth above, or to such other
address or addresses as either party shall have designated in writing to the
other party hereto.

 
6

--------------------------------------------------------------------------------

 

11.         Severability.  The Consultant agrees that in the event that any
court of competent jurisdiction shall finally hold that any provision of Section
6 or 7 hereof is void or constitutes an unreasonable restriction against the
Consultant, such provision shall not be rendered void but shall apply with
respect to such extent as such court may judicially determine constitutes a
reasonable restriction under the circumstances.  If any part of this Agreement
other than Section 6 or 7 is held by a court of competent jurisdiction to be
invalid, illegible or incapable of being enforced in whole or in part by reason
of any rule of law or public policy, such part shall be deemed to be severed
from the remainder of this Agreement for the purpose only of the particular
legal proceedings in question and all other covenants and provisions of this
Agreement shall in every other respect continue in full force and effect and no
covenant or provision shall be deemed dependent upon any other covenant or
provision.


12.         Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.


13.         Entire Agreement; Modifications.  This Agreement constitutes the
entire and final expression of the agreement of the parties with respect to the
subject matter hereof and supersedes all prior agreements, oral and written,
between the parties hereto with respect to the subject matter hereof.  This
Agreement may be modified or amended only by an instrument in writing signed by
both parties hereto.


14.         Applicable Law and Venue.  This Agreement shall be interpreted and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of law provisions.  Any action to enforce the terms of this
Agreement shall be brought in a court of proper jurisdiction within the State of
New York.


15.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


16.         Survival.  The termination of Consultant’s engagement hereunder
shall not affect the enforceability of Sections 6 or 7.


17.         Further Assurances.  The parties agree to execute and deliver all
such further instruments and take such other and further action as may be
reasonably necessary or appropriate to carry out the provisions of this
Agreement.


18.         Headings.  The Section headings appearing in this Agreement are for
purposes of easy reference and shall not be considered a part of this Agreement
or in any way modify, amend or affect its provisions.


19.         Facsimile Signatures.   Facsimile signatures will be accepted as
originals.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Consultant have duly executed and
delivered this Agreement as of the day and year first above written.



 
SMSA EL PASO II ACQUISITION
 
CORP.
     
By:
/s/ Michael Campbell
   
Name:  Michael Campbell
   
Title: President and CEO
     
CONSULTANT:
     
/s/  Michael Campbell
 
Michael Campbell


 
8

--------------------------------------------------------------------------------

 